Citation Nr: 1701054	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a sleep disorder other than sleep apnea, claimed as insomnia, to include as secondary to post-traumatic stress disorder (PTSD) or other disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to January 1981.  He also had service in the Army National Guard, with periods of active duty for training (ACDUTRA), including one in May 1998, and a period of active duty medical extension from January to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to a TDIU and sleep apnea.  In June 2012, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

In September 2013, the Board denied service connection for a sleep disorder including sleep apnea and entitlement to a TDIU.  The Veteran appealed to the Veterans Claims Court.  In February 2015, the Court vacated the portion of the Board's decision concerning service connection for a sleep disorder and entitlement to a TDIU and remanded the claims to the Board.  

The Board remanded the claims to the RO for further development in September 2015.  There has been substantial compliance with the remand's directives with regard to the sleep disorder claim and will proceed with review on that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  A separate diagnosis of insomnia is not shown; sleep impairment symptoms other than sleep apnea are symptoms of service-connected PTSD and medical diagnoses.

2. The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A sleep disorder other than sleep apnea, claimed as insomnia, was not incurred in or aggravated by service; nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sleep Disorder

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, determine whether the evidence comes from a competent source.  Second, determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

During a period of ACDUTRA in May 1998, the Veteran was struck by lightning.  He contends that he can now only sleep for short periods of time and wakes up at least twice per night due to his PTSD and pain from his other service-connected disabilities.  Of note, he has been service-connected for PTSD, migraine headaches, chronic lumbosacral strain, and chronic cervical strain as a result of the incident.  

Service treatment records indicate that in November 1998, the Veteran reported having excessive sleepiness in the mornings, increased fatigue, and decreased concentration.  A memorandum from the Patterson Army Health Clinic dated later in November 1998 indicated that a neurologic evaluation had not yielded any definitive diagnosis but that not much was known about the long-term outcome of lightning strike survivors.  

The Veteran was noted to have fatigue and concentration problems in May 1999, February 2000, and October 2000.  In January 2001, he had continued pain, but was sleeping better.  In a June 2001 medical evaluation at Walter Reed Army Medical Center, he reported having headaches, pain in his back and extremities, and anxiety attacks, but did not report having sleep or fatigue problems.  In a November 2001 Report of Medical History, he indicated that he had frequent trouble sleeping due to PTSD.

In a January 2005 psychiatric evaluation, the Veteran reported symptoms including nightmares about the event immediately after the lightning strike, difficulty staying asleep, and difficulty concentrating.  He indicated that he tried a variety of medications the first two years after the accident with little improvement in his symptoms, and was not then-currently taking any medication or engaging in any mental health treatment.  He was diagnosed with PTSD, manifested by nightmares about the event immediately after the strike, difficulty staying asleep, and difficulty concentrating.  A February 2005 Physical Evaluation Board proceedings concluded that due to his medical conditions, including PTSD, separation with severance was appropriate.  

VA treatment records indicate that in December 2005, the Veteran reported having "anxiety/agitation/insomnia;" no sleep-related diagnosis was made.  In February 2006, he reported that he woke up every 20-30 minutes at night due to pain on the left side of his body and headaches.  In March 2009, he indicated that he had been having sleep problems since being struck by lightning.  He reported having chronic tiredness, and was assessed as having organic anxiety syndrome.  He was started on quetiapine for rumination and anxiety.  

In a March 2009 VA examination for sleep apnea, the Veteran reported having sleep apnea for "the last few years," including heavy snoring, apneic spells, insomnia, frequent awakenings, difficulty in sleep maintenance, and excessive daytime somnolence.  He also indicated that he had left shoulder pain that frequently awoke him.  The diagnosis was sleep disorder, and a sleep study was ordered.  

A June 2009 sleep evaluation indicated very fragmented sleep that "suggested" (but did not diagnose) insomnia.  The Veteran was noted to have mild obstructive sleep apnea-hypopnea syndrome.  He was started on a CPAP machine.  In July 2009, a medical opinion addendum was provided by the physician who conducted the March 2009 examination.  He opined that the Veteran's sleep apnea was not caused by PTSD or by being struck by lightning in service but did not specifically address insomnia.   

In October 2009, the Veteran was seen for a CPAP titration.  He was again noted to have "possible underlying insomnia."  Private treatment records indicate that in November 2009, he had another polysomnography evaluation.  Results indicated severe obstructive sleep apnea, but no diagnosis of insomnia.

The Veteran testified in a June 2012 Board hearing that he had problems sleeping for longer than 30-40 minutes without having to move around due to pain.  He also indicated that he was using a CPAP machine, and stated that he could not remember if any of his doctors told him that the sleep apnea was caused by the lightning strike.  

In an April 2013 VA examination, the Veteran reported a history of intermittent loud snoring at night, witnessed apneic episodes, and daytime sleepiness.  The examiner diagnosed mild obstructive sleep apnea and opined that there was no relationship between sleep apnea and PTSD.  The examiner noted that PTSD was predominantly a psychiatric condition and sleep apnea was usually secondary to intermittent upper airway obstructive pathology, not caused or aggravated by PTSD.  No other sleep diagnoses (including insomnia) were noted in the examination report.

In a November 2015 VA PTSD examination, the examining psychologist opined that it was at least as likely as not that some of the Veteran's reported chronic sleep problems were attributable to his PTSD.  For instance, his nightmares with waking and anxiety reactions with waking.  The examiner also noted that the Veteran attributed some of his sleep disturbances to pain and numbness in his extremities.  

In February 2016, another VA psychologist reviewed the claims file, including the two most recent VA examination reports, and opined that there was an absence of evidence and support for a diagnosis of insomnia apart from being a symptom within the context of the Veteran's PTSD diagnosis and his medical conditions acting as further trigger for the insomnia.  The examiner noted that pursuant to the DSM-5, with comorbid insomnia and a mental disorder, "a concurrent insomnia diagnosis should only be considered when the insomnia [was] sufficiently severe to warrant independent clinical attention."  

The examiner noted that even if there was sufficient evidence to warrant a separate diagnosis of insomnia, the insomnia diagnosis would be inextricably intertwined with the PTSD and medical diagnoses, and would therefore not alter the Veteran's level of impairment.  In this case, treatment records indicate that the Veteran has been seen for sleep apnea, PTSD, and body pain, but has not been specifically treated for a sleep disorder or insomnia.  

Finally, in June 2016, the same VA psychologist who provided the February 2016 medical opinion further opined that the Veteran's chronic pain and physical limitations from his service-connected conditions have a negative affect (i.e., exacerbate) his mood, behavior, and sleep disruptions attributed to his PTSD.  She noted that chronic pain was an emotional and physical condition, and that it was widely known that there was an intimate relationship between chronic pain and depression specifically.  As such, the examiner opined, the Veteran's service-connected disabilities served as a negative reinforcing effect on his PTSD symptoms.

A reasonable reading of the medical evidence indicates that Veteran's reported sleep disturbances are symptoms of his PTSD and medical diagnoses.  The evidence does not indicate that he has a current sleep disorder diagnosis, other than sleep apnea, that is separate from symptoms of PTSD and his medical diagnoses.  

Although the Veteran can describe observable symptoms such as waking up at night and feeling tired during the day, his statements are not competent to clinically diagnose a sleep disorder or to opine on whether any symptoms of sleep impairment warrant a diagnosis separate from other medical diagnoses, as he has not been shown to have the medical training necessary to diagnose a sleep disorder or opine on its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg but not competent to provide evidence as to more complex medical questions).    

On the other hand, the examiners' opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's opinions were rendered after review of the file, solicitation of the medical history, and a physical examination.  The February 2016 medical opinion was rendered after a thorough review of the claims file, including all previous VA examination reports.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  The examiners also provided the facts and rationale on which they based their opinions.  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiners.  

As such, the weight of the evidence is against the claim that the Veteran has a current sleep disorder diagnosis that is separate from his diagnoses of PTSD and various medical diagnoses.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Accordingly, the appeal is denied.

TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently service-connected for PTSD at 70 percent, migraine headaches at 30 percent, lumbosacral spine at 10 percent, and cervical spine at 10 percent.  The combined rating is 80 percent.  Therefore, he meets the criteria under 38 C.F.R. § 4.16(a).  Accordingly, the threshold issue is whether he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.

The evidence reflects that the Veteran experiences serious symptoms due to his service-connected psychiatric disability.  In a November 2015 VA PTSD examination, he was noted to have occupational and social impairment with deficiencies in most areas, including work.  His symptoms were reported as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and work-like settings, and an inability to establish and maintain effective relationships.  These findings were similar to those made in a January 2015 VA PTSD examination.

As to the Veteran's other service-connected disabilities - lumbar spine, cervical spine, headaches - the record is not clear as to the impact those have on his ability to maintain gainful employment.  While none of the clinicians has specifically offered an opinion as to the combined effect of all his service-connected disabilities on his ability to work, a reasonable reading of the record is that he is not able to secure or follow substantially gainful employment due to his serious psychiatric symptoms.  Accordingly, TDIU is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to the claim for TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claim for a sleep disorder, the RO provided a notice letter to the Veteran in July 2005, prior to the adjudication of the claim for service connection for a sleep disorder.  The letter notified him of what information and evidence must be submitted to substantiate the claim, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  He was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided him with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for service connection for a sleep disorder.  There has been no allegation that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claim on its merits.  Thus, the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

Next, all relevant evidence has been obtained with regard to the claim and the duty to assist requirements have been satisfied with regard to this claim.  All available STRs were obtained.  VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to this claim. 

Further, the Veteran underwent VA examinations in March 2009, April 2013, and November 2015 to obtain medical evidence regarding the nature and etiology of the claimed sleep disorder.  Medical opinion addenda were also obtained in July 2009, February 2016, and June 2016.  The examinations and opinions are adequate for adjudication purposes.  

The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and a physical examination.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed conditions.  As such, he has been afforded adequate examination.  Thus, VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

In sum, the duties to notify and assist the Veteran have been met for the claim for service connection for a sleep disorder so no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.



ORDER

Service connection for a sleep disorder other than sleep apnea, claimed as insomnia, to include as secondary to PTSD or other disabilities, is denied.

TDIU is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


